DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered and they are persuasive and as such, a second Non-Final Response office action is presented with newly found prior Art combined with previously presented prior Art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 5, 7, 9, 13, 15, 17, and 29 rejected under 35 U.S.C. 103 as being unpatentable over Oreif (US 2015/0294220 A1) in view of Hayes (2011/0276590 A1), further in view of Huang (US 20030097361 A1), further in view of Umapathy (US 2016/0026977 A1), and further in view of Walkin (US 20150149930 A1).

Regarding Claim 1, 9, and 17

Oreif teaches:

A computer executed method, comprising: 
storing as communications data received electronic mail communications of a user (¶29 Client software sends a document (e.g., email or calendar item) to 
the server, ¶45 AI/NLP Machine Learning algorithms analyze emails);

processing the stored communications data to identify at least one action item that pertains to the user (¶24 provides inline action buttons to facilitate follow ups ¶18 extract action item from the email, ¶21, ¶44); 

storing results of the processing including text descriptive of the at least one identified action item in a results repository (¶24 logs all communications fig. 1 ¶25 displays action items that has been stored to the user) ; and 

outputting stored results in the results repository to a user device for review by the user (¶24 logs all communications fig. 1 ¶25 displays action items that has been stored to the user). 

Oreif does not expressly teaches:



wherein processing uses at least one filter to determine importance of information contained in the stored communications data and processing comprises analyzing the stored communications data in conjunction with user-related parameters, wherein the at least one filter is used to identify a presence of an action item contained in the stored communications data, wherein the user has access to a plurality of user devices, and wherein outputting comprises determining based at least on user-related parameters from a calendar application, to which one of the plurality of user devices associated with the user the stored results are to be sent, and sending the stored results to the determined one of the plurality of user devices at least by sending the stored results outside an electronic mail system toward the determined one of the plurality of user devices, and wherein the stored results are sent via one of a social network

Hayes teaches:

electronic mail communications of interest to a user (¶9 ¶107 information summarizer 8 generates summary email 9 (portion of the email of interest to the user) using the relevance algorithm 39); 

wherein processing uses at least one filter to determine importance of information contained in the stored communications data (¶25 relevance algorithm ¶139 Relevance Algorithm 39 (processing using at least one filter) can use summarized data rather than raw underlying data ¶107 information summarizer 8 generates summary email 9 (portion of the email of interest to the user) using the relevance algorithm 39, using the relevance information created by the 
relevance algorithm 39 to prioritize what information is sent to the user 1 in 
the summary email 9),

and processing comprises analyzing the stored communication data in conjunction with user-related data (¶25 relevance algorithm to rank the data according to the user's preferences (conjunction with user-related data))

Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif in light of Hayes in order to provide a system for protecting a user from email and electronic content overload (Hayes abstract).

Oreif-Hayes does not teach:


wherein the at least one filter is used to identify a presence of an action item contained in the stored communications data, wherein the user has access to a plurality of user devices, and wherein outputting comprises determining based at least on user-related parameters from a calendar application, to which one of the plurality of user devices associated with the user the stored results are to be sent, and sending the stored results to the determined one of the plurality of user devices at least by sending the stored results outside an electronic mail system toward the determined one of the plurality of user devices, and wherein the stored results are sent via one of a social network.

Huang teaches: 
	

wherein the at least one filter is used to identify a presence of an action item contained in the stored communications data (¶68 the information in the e-mail message, including a description of the to do item, the due date, and other information, can be extracted from the e-mail message and entered into the to-do list.  Because of the cooperation between the e-mail application and the to-do application, the information in the received e-mail message can be extracted and posted to the user's to-do list, without undue effort to retype or otherwise re-enter the information).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes in light of Huang in order to provide a desktop organization and management systems that effectively assist the user in receiving, manipulating, disseminating, and maintaining information (Huang ¶8).


 Oreif-Hayes-Huang does not teach:

, 




wherein the user has access to a plurality of user devices, and
wherein outputting comprises determining based at least on user-related parameters from a calendar application, to which one of the plurality of user devices associated with the user the stored results are to be sent, and sending the stored results to the determined one of the plurality of user devices at least by sending the stored results outside an electronic mail system toward the determined one of the plurality of user devices, and wherein the stored results are sent via one of a social network.

Umapathy teaches:

wherein the user has access to a plurality of user devices (¶24 calendar item and information about the triggering event are sent (158) to the 
database 104 for storage in the calendar data 106 and event data 108 ¶26 a single calendar for a user is shared by multiple devices (e.g., a desktop computer, a tablet computer, and a Smart phone) (multiple devices accessed by the user), ¶42).

wherein outputting comprises determining based at least on user-related parameters from a calendar application, to which one of the plurality of user devices associated with the user the stored results are to be sent (¶24 calendar item and information about the triggering event are sent (158) to the 
database 104 for storage in the calendar data 106 and event data 108 (outputting comprises determining based at least on user-related parameters from a calendar application) ¶26 a single calendar for a user is shared by multiple devices (e.g., a desktop computer, a tablet computer, and a Smart phone), when the triggering event is detected and updated to the database (stored result), the calendar is updated (158) on each of the devices (sending stored result to each of the devices owned by the user), ¶42).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system Oreif-Hayes-Huang in light of Umapathy in order for updating all of the copies of the user's calendar by a synchronization module, when the triggering event is detected and updated to the user’s master calendar (Umapathy ¶26).

Oreif-Hayes-Huang-Umapathy does not teach:



Walkin teaches:

and sending the stored results to the determined one of the plurality of user devices at least by sending the stored results outside an electronic mail system toward the determined one of the plurality of user devices, and wherein the stored results are sent via one of a social network (¶34 Upon receiving the social-network post, the social-networking system 108 can send the social-network post to one or more of the plurality of computing devices used by a corresponding plurality of users of the social-networking system 108 (e.g., "friends" of user 102).  In addition, social-networking system 108 can facilitate various other forms of electronic communication between users of the social-networking system 108).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes-Huang-Umapathy in light of Walkin in order to providing a user interface to allow a user to compose and send an electronic communication quickly and conveniently (Walkin abstract).

Regarding Claim 5 and 13

Oreif-Hayes-Huang-Umapathy-Walkin teaches:

The method as in claim 1, where outputting comprises sending the stored results to the user device via at least one of a pull interface or a push interface ( Oreif ¶24 logs all communications fig. 1 ¶25 displays action items that has been stored to the user). 

Regarding Claim 7 and 15

Oreif-Hayes-Huang-Umapathy-Walkin teaches:

The method as in claim 1, where the stored results comprise a summary email that lists actions extracted from a plurality of electronic mail in the results repository so that the user can identify those actions that are coming due, wherein the summary email comprises an inserted link to a received electronic mail communication from the plurality of electronic mail that contains an identified (Oreif ¶24 fig. 1 provides inline action buttons (inserted link) to facilitate follow ups ¶18 extract action item from the email, ¶21, ¶44). 


Regarding Claim 29
Oreif-Hayes-Huang-Umapathy-Walkin teaches:

The method of claim 1.

Huang teaches:

The method of claim 1, wherein processing further comprises heuristically detecting priorities associated with certain electronic mail, at least by determining a phrase occurs a first user-defined number of times in the certain electronic mail over a second user- defined number of days, and highlighting the certain electronic mail as being important to the user, and wherein the outputting comprises outputting indications of the highlighted certain electronic mail to the determined one of the plurality of user devices (¶68 the information in the e-mail message, including a description of the to do item (detecting priorities), the due date (over a second user- defined number of days),  and other information, can be extracted from the e-mail message and entered into the to-do list.  Because of the cooperation between the e-mail application and the to-do application (highlighting the certain electronic mail as being important to the user), the information in the received e-mail message can be extracted and posted to the user's to-do list, without undue effort to retype or otherwise re-enter the information (outputting comprises outputting indications of the highlighted certain electronic mail to the determined one of the plurality of user devices)).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes in light of Huang in order to provide a desktop organization and management systems that effectively assist the user in receiving, manipulating, disseminating, and maintaining information (Huang ¶8).



Claims 2, 3, 4, 10, 11, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oreif-Hayes-Huang-Umapathy-Walkin as applied to claim 17 above, and further in view of Chavez (US 20110208816 A1).


Regarding Claim 2, 3, 4, 10, 11, 12, and 18

Oreif-Hayes-Huang-Umapathy-Walkin teaches:

The system as in claim 17, where a received electronic communication is identified as being of interest to the user if the user is listed as an addressee of the electronic communication (Oreif ¶20 ¶24 analyze email to search for people (in order to determine relevance of the email), and 

where the stored communications data comprises at least a text portion of an identified electronic communication (Hayes ¶9 ¶107 information summarizer 8 generates summary email 9 (portion of the email of interest to the user) using the relevance algorithm 39), 

where the stored communications data is processed to analyze the stored communications data in conjunction with at least one of user-related parameters and enterprise- related parameters (Oreif ¶24 algorithm (enterprise related parameter) provides inline action buttons to facilitate follow ups ¶18 extract action item from the email, ¶21, ¶44) and 

to extract text identified as representing an action item, to emphasize the extracted text, and to include additional text from the electronic communication having the action item to provide context for the text identified as representing the action item, (Oreif ¶24 algorithm (enterprise related parameter) provides inline action buttons to facilitate follow ups ¶18 extract action item from the email, ¶21, ¶44 fig. 1 additional text (text Jim now)).

Oreif-Hayes-Huang-Umapathy-Walkin does not teach:

and sending as at least part of the stored results the emphasized extracted text and the additional text to the user device

Chavez teaches:

and sending as at least part of the stored results the emphasized extracted text and the additional text to the user device(fig.3 ¶67-69 a first context summary may be presented to a sending party while that party is generating a text/email message)
(Chavez ¶69).




Regarding Claim 20

Oreif-Hayes-Huang-Umapathy-Walkin -Chavez teaches:

The system of claim 17.

Chavez teaches:

The system of claim 17, where the stored results in the results repository a summary email that lists actions extracted from a plurality of electronic mail in the results repository so that the user can identify those actions that are coming due, wherein the summary email comprises inserted link, where the inserted link points to a received electronic communication from the plurality of electronic mail that contains an identified action item (fig.3 ¶67-69 a first context summary may be presented to a sending party while that party is generating a text/email message, the context/summary field 316 contains one or both of a complete context description and a summary of said context description.  In some embodiments, the contextual summary is the content initially rendered for a receiving or sending user and the complete context description is the content from which the summary is determined)
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes-Huang-Umapathy-Walkin in light of Chavez in order to provide a context/summary field that contains one or both of a complete context description and a summary of said context description.  In some embodiments, the contextual summary is the content initially rendered for a receiving or sending user and the complete context description is the content from which the summary is determined (Chavez ¶69).




Claims 21, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oreif-Hayes-Huang-Umapathy-Walkin as applied to claim 1 above, and further in view of VanBlon (US 2015/0074202 A1).
Regarding Claims 21 and 22

Oreif-Hayes-Huang-Umapathy-Walkin does not teach:

The method of claim 1, wherein outputting further comprises determining an urgency setting of the at least one action item, and wherein the determining to which one of the plurality of user devices associated with the user the stored results are to be sent is performed in response to the urgency setting of the at least one action item is determined as being urgent.



VanBlon teaches:

The method of claim 1, wherein outputting further comprises determining an urgency setting of the at least one action item, and wherein the determining to which one of the plurality of user devices associated with the user the stored results are to be sent is performed in response to the urgency setting of the at least one action item is determined as being urgent (¶31 determine the urgency of an action item as part of a priority determination).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes-Huang-Umapathy-Walkin in light of VanBlon if the action item identified is time-sensitive (e.g., indicates an action to be taken in a short amount of time) or refers to a location that is en route for the traveler, e.g., as sensed for example via a GPS service, the urgency would be high and thus the embodiment may determine that the action item is high priority (VanBlon ¶31). 

Regarding Claim 25

Oreif-Hayes-Huang-Umapathy-Walkin -VanBlon teaches:

The method of claim 21.

VanBlon teaches:

The method of claim 21, wherein the outputting further comprises determining whether the user is determined to be traveling, and wherein the determining to which one of the plurality of user devices associated with the user the stored results are to be sent is performed in response to both the user is determined to be traveling and the urgency setting of the at least one action item is determined as being urgent (¶31 determine the urgency of an action item as part of a priority determination).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes-Huang-Umapathy-Walkin  in light of VanBlon if the action item identified is time-sensitive (e.g., indicates an action to be taken in a short amount of time) or refers to a location that is en route for the traveler, e.g., as sensed for example via a GPS service, the urgency would be high and thus the embodiment may determine that the action item is high priority (VanBlon ¶31). 

	Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oreif-Hayes-Huang-Umapathy-Walkin as applied to claim 1 above, and further in view of Brezina (US 20090030933 A1).

Regarding Claim 26

Oreif-Hayes-Huang-Umapathy-Walkin does not teach:
The method of claim 1, wherein electronic mail in the received electronic mail communications of interest to the user is tagged to be shared with a group in a social network, and wherein sending the stored results to the social network comprises indicating to the social network that users in the group are allowed to have access to an item in the stored results that were sent to the social network.

Brezina teaches:
The method of claim 1, wherein electronic mail in the received electronic mail communications of interest to the user is tagged to be shared with a group in a social network, and wherein sending the stored results to the social network comprises indicating to the social network that users in the group are allowed to have access to an item in the stored results that were sent to the social network (¶20 summaries in a user's email message, on a social network site).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes-Huang-Umapathy-Walkin in light of Brezina in order for the communication statistics module to (Brezina ¶20).

Regarding Claim 30

Oreif-Hayes-Huang-Umapathy-Walkin -Brezina teaches:

The method of claim 1.

Brezina teaches:
The method of claim 1, wherein the processing, storing, and outputting are performed without action by the user (¶20 the communication statistics 
module 120 can continuously monitor communications shared between computers 102 and 104 and use the information to generate communication usage statistics.  For example, the statistics may be displayed within summaries in a user's email message, on a social network site (automated process).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes-Huang-Umapathy-Walkin in light of Brezina in order for the communication statistics module to continuously monitor communications shared between computers 102 and 104 and use the information to generate communication usage statistics (Brezina ¶20).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Oreif-Hayes-Huang-Umapathy-Walkin-Brezina as applied to claim 1 above, and further in view of Kendall (US 20120197724 A1)


Regarding Claim 27
Oreif-Hayes-Huang-Umapathy-Walkin -Brezina teaches:

The method of claim 26.

Oreif-Hayes-Huang-Umapathy-Walkin -Brezina does not teach:



Kendall teaches:

The method of claim 26, further comprising, in response to a member of the group responding to the item in the stored results that were sent to the social network, notifying via the social network the other members in the group that the item is closed (¶36 receiving the message indicating that the required social action has been completed). Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes-Huang-Umapathy-Walkin -Brezina in light of Kendall in order to provide a geo-social networking service and, more particularly to, a mobile advertisement system that generates and ranks a list of places based on proximity to a user and existence of advertisements associated with one or more of the places (Kendall ¶1).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Oreif-Hayes-Huang-Umapathy-Walkin as applied to claim 1 above, and further in view of Photowat (US 20140343990 A1).

Regarding Claims 28
Oreif-Hayes-Huang-Umapathy-Walkin does not teach:

The method of claim 1, further comprising determining an assistant of the user is explicitly identified by the user in one of the user-related parameters or enterprise-related parameters, and informing the social network the assistant should be granted security access to information in the social network from the user.

Photowat teaches:
The method of claim 1, further comprising determining an assistant of the user is explicitly identified by the user in one of the user-related parameters or enterprise-related parameters, and informing the social network the assistant should be granted security access to information in the social network from the user (fig. 9G ¶306 grant certain permissions to his executive assistant for managing his account, Timeline Users can share a portion of their Sub-Timeline with other member by granting certain permissions to target Timeline User).
Therefore, it would have been obvious to the one of ordinary skill in the art at the time of invention to modify the system of Oreif-Hayes-Huang-Umapathy-Walkin in light of Photowat in order to provide a combined calendar and social network integrating multiple timeline in different categories of life on a single planning system for a variety of user types and including vendor teaming (Photowat ¶2).







Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        05/05/2021